DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 5/3/22 have been fully and carefully considered and are found persuasive.
The claim objections and rejections under 35 USC 112(b) are withdrawn in view of applicant’s amendments and arguments submitted 5/3/22.
Regarding the claim rejections under 35 USC 102 and 35 USC 103, applicant argues the closest relevant prior art of Williamson (US 3,420,747) with Godshall (US 2013/0168224) the claim amendments of independent claims 1, 9 and 18, as amended fails to fairly teach or suggest all limitations of the claims, specifically the feature of the multi-stage flash reversal unit and method wherein the evaporation port and the condensation port are arranged within the housing so that the water feed enters first the evaporation port when the water feed first enters the housing, and the concentrated water feed exits the condensation port last when leaving the housing (as in claims, 1, 9 and 18), as applicant persuasively argues, Williamson and further references cited all are directed to more traditional multiple stage distillation system, wherein water is first supplied to condensing pipe to exchange heat with vapor, and condense the vaporized liquid when the preheated water is then supplied to the evaporation chamber, whereas the instant claims require the evaporation port and the condensation port are arranged within the housing so that the water feed enters first the evaporation port when the water feed first enters the housing, and the concentrated water feed exits the condensation port last when leaving the housing (see arguments pages 9-10).
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772